Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 08/02/2021 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 112.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 objected to because of the following informalities:  Line 3 recites “a two or more....”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "each edge" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 1 recites the limitation "the center" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Regarding claim 3, the limitation “applied…during the manufacturing process” is a method step.  Processes may not be claimed in an apparatus claim.  Appropriate correction is required.
Regarding claim 4, it is unclear what comprises the openings and the frame member components.  The examiner will examine as best understood, according to the drawings.  Appropriate correction is required.
Regarding claim 4, it is unclear if the cylindrical sections are the same as those established in the preceding claim.  The examiner will examine as best understood with the components one in the same.  Appropriate correction is required.
Regarding claim 5, it is unclear what comprises the door components, as only a single door is shown in the drawings.  The examiner will examine as best understood with a single door on a wall section.  Appropriate correction is required.
Regarding claim 6, it is unclear if the opening frame members are the same as those established in preceding claims, thereby raising an antecedent issue.  The examiner will examine as best understood with the components one in the same.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claimed limitation has been recited in the claim from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent 
Claims 2, 7, 9 rejected under 35 USC 112 as being dependent on a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith, U.S. Patent 2,075,872.
Regarding claim 1, Smith discloses a panel structure comprising: i) a two or more pre-formed wall segments (as shown in Fig. 3) having: a) tongue or groove features on each edge configured to interface with tongue or groove features of adjacent segments (see Fig. 3), b) a thickness greater at the edges (where the edge has full panel thickness, see Fig. 3) than at the center (at a center where component 3 is located, see Fig. 3), and c) features (smooth surface) configured to support a plurality of bands encircling said two or more pre-formed segments, and ii) a plurality of bands (10) substantially encircling said pre-formed wall segments of said cylindrical section: a) wherein said plurality of bands are not connected to a plurality of bands which encircle an adjacent section (see Fig. 1).  The phrases “configured to interface” and “configured to support” are statements of intended use of the claimed 
Regarding claim 2, Smith discloses a panel structure wherein: A) said two or more pre-formed wall segments have a horizontal cross section having a face forming the interior of said section defines the arc of a circle (see Fig. 2).  
Regarding claim 3, Smith discloses a panel structure wherein said two or more pre-formed wall segments further comprise: A) a liner (2) applied to the interior of said pre-formed wall segments during the manufacturing process.  
Regarding claim 4, Smith discloses a panel structure further comprising: A) a plurality of openings (at 3) in cylindrical sections are defined by two-piece opening frame members (Fig. 2, portions of 1 which form the protruded components on both sides of 3).  
Regarding claim 6, Smith discloses a panel structure wherein: A) said plurality of bands are connected to opening frame members (upon completion of the tower all components will be attached together in some manner).  
Regarding claim 7, Smith discloses a panel structure wherein: A) said plurality of bands substantially encircling said pre-formed wall segments of said cylindrical section is connected to itself substantially end-to-end (at 11; see Fig. 1).  
Regarding claim 8, Smith discloses a panel structure wherein: A) none of said plurality of bands encircling said pre-formed wall segments of said cylindrical section is connected to another adjacent band encircling said pre-formed wall segments of said cylindrical section (see Fig. 1).  
Regarding claim 9, Smith discloses a panel structure wherein seams between two or more pre-formed wall segments in adjacent cylindrical sections are arranged to not align (horizontal seems, see Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, U.S. Patent 2,075,872 in view of Price, U.S. Patent 4,454,693.
Regarding claim 5, Smith discloses a structure panel but does not disclose specifically wherein: A) said plurality of openings in cylindrical sections are covered by a plurality of movable door members.  Price teaches a door member (74) covering a door opening in a similar structure.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize doors to access the interior of the silo.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326.  The examiner can normally be reached on M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633